Title: To Thomas Jefferson from Robert Brent, 10 September 1801
From: Brent, Robert
To: Jefferson, Thomas


Sir
Washington Sepr. 10th 1801.
Having understood that Mr. Meredith has resigned the office of Treasurer of the United States I take the liberty of informing you that I beg leave to be considered as a Candidate to fill this vacancy.

In imparting this wish to you, I cannot forbear assureing you that If I should be honored with the appointment, nothing shall be wanting on my part towards a proper discharge of it’s duties—fully to justify your confidence and to meet with credit the utmost responsibility of the Station. But if the superior Claims of some other person, (and I am by no means sanguine, myself,) eventually shall induce you to prefer him for the appointment in question, be assured, Sir, that this Circumstance will not in the smallest degree diminish my attachment for your person, or lessen my zeal in your Administration: for on this, as on all other occasions you will have done, I am persuaded, what you think most conducive to the advantage of your Country. If however you should think favorably of my application, I would in that case procure abundant and the most respectable Testimonials in my favor if required.  In the mean time it may not be amiss to inform you that during the greater part of my life I have been much employed in the detail of Accts. having been trained to them from my Youth, and that I am at this time, & have long been a Director of the Bank of Columbia
I have the Honor to be, with great and respectful attachment, Sir, Your Most Obt Servt
Robert Brent
